Citation Nr: 1737063	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  07-23 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for compensation purposes for a dental disorder, claimed as dry mouth, as secondary to the service-connected hyperactive airways disorder with recurrent bronchospasms, and service connection for VA outpatient dental treatment purposes.

2.  Entitlement to a disability rating in excess of 60 percent prior to October 1, 2008, and in excess of 30 percent thereafter, for hyperactive airways disorder with recurrent bronchospasms.  

3.  Entitlement to a disability rating in excess of 10 percent for hypertension.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from March 1984 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2004 rating decision, the Veteran was denied service connection for a dental disorder claimed as dry mouth, as well as increased ratings for his hyperactive airways disorder and hypertension.  He responded with a July 2004 written statement in which he wrote "I take issue with your decision dated 30 June 2004."  He then continued to discuss each of these issues in detail within the same written statement.  

In a June 2011 decision, the Board construed the July 2004 written statement as a Notice of Disagreement (NOD) with the June 2004 rating decision, and remanded the claims of entitlement to service connection for a dental disorder and increased ratings for his hyperactive airways disorder and hypertension for the issuance of a Statement of the Case (SOC).  The Board notes that the Board in June 2011 framed the respiratory issue as one of a claim of entitlement to an increased rating in excess of 60 percent for hyperactive airways disorder with recurrent bronchospasms prior to October 1, 2008, and the subsequent SOC and Supplemental SOCs echoed this framing.  This appears to be due to a rating reduction implemented on October 1, 2008, by the RO, and not appealed by the Veteran.  However, the Veteran's failure to appeal the rating reduction does not terminate his appeal for an increased rating for his hyperactive airways disorder with recurrent bronchospasms, effective October 1, 2008.  Thus, the Board has characterized the appealed issue as listed above.  

Next, VA regulations provide that a veteran may apply for both compensation and for dental treatment. See 38 C.F.R. §§ 3.303, 17.161 (2016); see also Mays v. Brown, 5 Vet. App. 302 (1993) (noting that a claim for service connection is also considered to be a claim for VA outpatient dental treatment).  In a January 2005 correspondence, the Veteran stated that he would accept a service connection classification for his dental problems solely for the purpose of entitlement to VA outpatient dental treatment.  As such, the issue of entitlement to service connection for a dental disorder for compensation purposes and for outpatient dental treatment purposes is listed on the title page accordingly.

The Veteran presented testimony before the undersigned Veterans Law Judge in a November 2016 videoconference hearing.  A transcript of that hearing has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains complete VA treatment records up through July 2015.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of entitlement to service connection for a dental disorder, for an increased evaluation for hyperactive airways disorder with recurrent bronchospasms, and for a TDIU on and after October 1, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hypertension has not been productive of diastolic pressure that is predominantly 110 or more or systolic pressure that is predominantly 200 or more.

2.  Prior to October 1, 2008, the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2016).

2.  The criteria for scheduler entitlement to a TDIU are met prior to October 1, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the Veteran's claims of entitlement to service connection for a dental disorder, an increased rating for a respiratory disorder, and a TDIU after October 1, 2008, these matters are being remanded, and no decision unfavorable is being rendered.  Thus, VA's duties to notify and assist pertaining to these issues will not be discussed.  As claim of entitlement to a TDIU is being granted prior to October 1, 2008, any error in VA's duties prior to that date is harmless.  

For the Veteran's claim of entitlement to an increased rating for hypertension, VA's duty to notify was satisfied by a letter dated in January 2004.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in February 2004, July 2006, December 2007, and January 2013.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

In December 2003, the Veteran submitted a request to reevaluate his service-connected hypertension.  He noted that he was using medication to keep the high blood pressure under control.

The Veteran's service-connected hypertension is rated under DC 7101 which provides for a 10 percent disability rating for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or as the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101.  

The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, DC 7101.  

The Board finds that the evidence of record does not support an increased evaluation for the Veteran's service connected hypertension.  A review of VA treatment records and examinations shows that the Veteran's blood pressure was as follows:  145/85 in April 2003; 158/99 in August 2003; 130/75 in December 2003; 135/85 on VA examination in February 2004; 150/92 on VA examination in July 2006; 130/85 in February 2007; 131/88 in September 2007; 133/80, 132/80, and 133/87 on VA examination in December 2007; 141/85, 147/77, and 130/83 in August 2008; 124/84 in April 2009; 114/76 in August 2009; 157/95 in September 2009; 140/85 and 127/80 in May 2010; 129/78 in June 2010; 130/86 in August 2010; 123/67 and 129/77 in September 2010; 126/96 in October 2010; 112/60 in August 2011; 152/112 in April 2012; 142/80 and 140/80 on VA examination in January 2013; 154/83 in February 2013; 132/83 and 130/90 in April 2013; 155/75 in August 2013; 156/113 in April 2014; 136/82 in May 2014; 139/75 in June 2014; 138/77 in July 2014; and 166/95 in September 2014.

The Veteran submitted a list documenting numerous blood pressure readings taken in November and December 2016.  Of the readings, the highest diastolic pressure was 81, though most pressure readings were in the 60s and 70s.  The highest systolic pressure was 176, although the majority of systolic pressure readings were below 150.  

Otherwise, VA treatment records provide ranges of blood pressure readings that were reported by the Veteran during clinical treatment for his conditions, including hypertension.  These ranges lack specificity but do not rise to a level that is different from the blood pressure readings provided above.  In the VA examinations for the Veteran's hypertension, the examiners have noted that the Veteran's hypertension required continuous medication.  VA treatment records throughout the appeal period also document medication usage for hypertension.  

Based on the foregoing, the Board finds that the claim of entitlement to a rating in excess of 10 percent for hypertension must be denied.  Blood pressure readings for the entire appeal period have not shown diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Although some diastolic pressure readings of 110 or more have been shown, they have not been predominant, and no readings of systolic pressure of 200 or over have been shown.  Thus, neither the Veteran's diastolic pressure readings, nor systolic pressure readings, meet or approximate the scheduler criteria for a 20 percent rating under Diagnostic Code 7101.

The preponderance of the evidence is therefore against a finding that the Veteran's hypertension has met or approximated the criteria for a 20 percent rating.  As the preponderance of the evidence of record is against the claim; the benefit of the doubt doctrine does not apply; and the claim for a disability rating in excess of 10 percent for hypertension is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  TDIU

The instant appeal originates from the Veteran's claim of entitlement to a TDIU in March 2006.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2016).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16(a). 

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age. 38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Initially, the Board notes that the Veteran met the schedular criteria for a TDIU prior to October 1, 2008.  From February 2006 until October 1, 2008, he was service-connected for the following:  mood disorder, rated 20 percent disabling; hyperactive airways with recurrent bronchospasms, rated 60 percent disabling; essential hypertension, rated 10 percent disabling; tinnitus, rated 10 percent disabling; osteoporosis of the spine, rated 10 percent disabling; left hip osteoporosis, rated 10 percent disabling from November 9, 2007; and bilateral hearing loss and a left eye cataract, both rated as noncompensable.  The Veteran's combined evaluation as of March 27, 2002 was 70% with at least one disability rated at or over 40%.  Accordingly, prior to October 1, 2008, the Veteran met the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Thereafter, the schedular criteria for TDIU are not met, and this portion of the appeal is addressed in the remand, below.  

The Veteran submitted a claim in March 2006.  He reported last being employed on February 24, 2006.  By then, he contended he became too disabled to work as a result of his service-connected hyperactive airways with recurrent bronchospasms.  He also identified his service-connected osteoporosis of the spine and hypertension as disabilities that impacted his ability to work.  He listed the fourth year of high school as his highest year of education completed.  Prior to 2002, he worked for various companies as a truck driver.  After, until February 2006, he worked for VA as a medical instrument technician.  

In a February 2006 VA treatment record, the Veteran is document requesting disability benefits as a federal employee because he was not able to perform his current job without aggravation of asthma, chronic neck and lumbosacral spine pain, and the risk of a spinal fracture due to a history of osteoporosis.  The treating medical provider recommended that the Veteran perform a light duty type job because his present job was risky for health problems.  The Veteran was told to avoid prolonged standing, stooping, bending, climbing, and working outside of air conditioned and minimal dust environments.  The Veteran resigned from federal employment in February 2006 for medical reasons.  

Of record is an October 2006 psychological evaluation conducted on the Veteran after he sought Vocational Rehabilitation services in order to determine his employability.  Most recently, the Veteran had worked for the VA Medical Center in Tucson from September 2002 to February 2006.  Prior to that, he worked for various companies as a long distance truck driver.  He had stopped employment as a truck driver because he was experiencing oxygen deprivation due to sleep apnea and his hyperactive airway disorder, asthma.  After a thorough discussion of the Veteran's psychological and physical conditions, the psychologist opined that the Veteran would not be a viable employee for the foreseeable future.  He suggested that the Veteran be considered for long-term independent living services affiliated with his service-connected disabilities.  

In a December 2006 Memorandum, the Veteran's vocational rehabilitation counselor indicated that the Veteran was not employable due to the severity of his service connected disabilities and secondary adjustment disorder.  The counselor recommended that the Veteran be granted service connection for the adjustment disorder with depression and anxious mood and that he be granted a TDIU.  The counselor referred to the Veteran's age, academic abilities, education, prior work experience, and the severity of his conditions in noting that further training would not render the Veteran employable.  The counselor noted that the Veteran was being referred to the Social Security Administration for disability benefits.  

In a May 2007 Request for Employment Information in Connection with Claim for Disability Benefits, an HR specialist from the Veteran's previous employer noted that the Veteran resigned his position and did not provide a reason for the Veteran's resignation.  

A June 2008 Memorandum from the Veteran's vocational rehabilitation counselor was received.  After summarizing the Veteran's service-connected disabilities, the counselor determined that the Veteran was still not employable due to the severity of his service-connected mood disorder, reactive airway disease, hearing issues, and related issues.  Noting that the Veteran had other conditions that were not service-connected, the counselor reiterated that the Veteran's inability to work was primarily related to his service-connected disabilities.  

The Veteran is in receipt of SSA disability benefits for chronic pulmonary insufficiency and osteoporosis, both of which are presently service-connected.  

The Board finds that the evidence is sufficient to support a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment prior to October 1, 2008.  The December 2006 and June 2008 memoranda from the Veteran's vocational rehabilitation counselor clearly identify the Veteran's service-connected disabilities as the limiting conditions in producing the Veteran's unemployability.  They unambiguously attribute the majority of the Veteran's functional impairment to his service-connected disorders.  The counselor providing these memoranda is an expert in determining this issue and opined that the Veteran's service-connected disorders render him unable to secure or follow substantially gainful employment.  Accordingly, the Board resolves all reasonable doubt in the appellant's favor and finds that the record is sufficient to support the award of a TDIU to the Veteran for the portion of the appeal period prior to October 1, 2008.  The portion of the appeal beginning October 1, 2008, is addressed in the remand below.  


ORDER

Entitlement to disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a TDIU is granted prior to October 1, 2008, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

For the claim of entitlement to an increased rating for hyperactive airways disorder with recurrent bronchospasms, remand is required to obtain relevant federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  VA provided respiratory examinations for the Veteran's claim in January 2013 and February 2016.  In these reports, the examiner made reference to pulmonary function tests (PFTs) from September 2012, January 2013, and January 2016.  The reports are relevant because the Veteran's respiratory disability implicates diagnostic codes 6602 and 6604, which require pre and post-bronchodilator FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen capacity measurements.  Because the September 2012, January 2013, and January 2016 PFTs are not associated with the record, the Board is unable to adjudicate the Veteran's increased rating claim.  On remand, efforts must be made to obtain these reports.  

Regarding the claim of entitlement to a TDIU on and after October 1, 2008, remand is required for referral for extraschedular consideration.  The Board notes that, currently, the Veteran is not qualified on a schedular basis for this claim as of October 1, 2008.  38 C.F.R. § 4.16(a).  The Veteran has, however, submitted evidence establishing that his service-connected disabilities prevent him from maintaining substantially gainful employment.  Thus, consideration of his claim on an extraschedular basis after that date is warranted.  The Board may not assign an extraschedular rating in the first instance but may consider whether remand to the RO for referral to the Director of Compensation Service is warranted.  See 38 C.F.R. § 4.16(b).  As there is evidence of unemployability after October 1, 2008, the Veteran's TDIU claim must be referred for extraschedular consideration of TDIU, for the period beginning October 1, 2008.

Finally, regarding the claim of entitlement to service connection for a dental disability for compensation and treatment purposes is inextricably intertwined with the Veteran's claim for a TDIU beginning October 1, 2008.  The Board notes that under 38 C.F.R. § 17.161, veterans whose service connected disabilities are evaluated as 100 percent, or who receive a total rating for individual unemployability (Class IV eligibility) may be authorized for outpatient dental treatment.  Therefore, this issue must also be deferred pending the resolution of the Veteran's claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Specifically, obtain and associate with the claims file the original reports of pulmonary function tests performed in September 2012, January 2013, and January 2016.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After reviewing the record and conducting any additional development deemed necessary, in accordance with 38 C.F.R. § 4.16(b), refer the issue of entitlement to TDIU for the appeal period beginning October 1, 2008, to VA's Director of Compensation Service.

3.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


